CORRECTED NOTICE OF ALLOWANCE
This correct notice of allowance is issued to correct certain syntax and clerical errors and to clarify claim language.  The change below set forth are made after consultation via telephone with applicant’s counsel.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims overcoming the previous rejections under section 112.  No new matter is submitted.   Accordingly the claims filed 10/1/2021 are entered.
Applicant has submitted a terminal disclaimer which was reviewed and approved.
After further search and consideration, allowable subject matter is below identified.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10851323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A Zelley on October 6, 2021.
The application has been amended as follows: 
Claim 19 is amended as follows:
At the beginning of the claim the first word:  Delete “Dispersion” and ADD/REPLACE:  --Aqueous polymer dispersion---
Authorization for this examiner’s amendment was given in an interview with Geoffrey A Zelley on November 4, 2021.
The application has been amended as follows: 
Claim 1 b) delete the word “with”

    PNG
    media_image1.png
    88
    924
    media_image1.png
    Greyscale

Claim 7 delete the word “with”

    PNG
    media_image2.png
    101
    994
    media_image2.png
    Greyscale

Claim 10 at the line beginning X is, add after b –is--


    PNG
    media_image3.png
    107
    846
    media_image3.png
    Greyscale

Claim 15:
After “at least 5 minutes” DELETE:  “, preferably with high pressure homogenizer”

    PNG
    media_image4.png
    129
    973
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 1-16 and 19 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: While it is known to use various methacrylate polymers in aqueous dispersion for various purposes including effectuating pour point and crystallization properties in petroleum, the instant claims require specific monomer weight percentages in combination with specific particle size ranges and specific average molecular mass ranges as well as a specific combination of surfactants to form the claimed stable homogenous and highly loaded dispersion.  The prior art considered as previously cited such as Dymond Langely Hawe (EP 0344818A2), Braams Reynhout (WO 98/51731), and Capelle (US 4,110,283) do not teach or suggest the claimed combination and there is no motivation to alter the teachings of these references to achieve the claimed combination.  As such the prior art does not teach or fairly suggest the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMELA H WEISS/  Primary Examiner, Art Unit 1759